Citation Nr: 1739182	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-00 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a dental disability, claimed as injury to front teeth, for purposes of entitlement to Department of Veterans Affairs disability compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active military service from September 1980 to October 1983.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in April 2015.  This matter was originally on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A claim for service connection for a dental disability for purposes of entitlement to compensation is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As service connection is in effect for PTSD with a 100-percent disability rating effective December 20, 2011, the Veteran meets the requirement for class IV VA outpatient dental treatment.  38 C.F.R. § 17.161(2014).  In this case, as it appears that the Veteran is already receiving Class IV VA dental treatment, there is no claim or controversy with respect to a claim for VA outpatient dental treatment.

In December 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran is not shown to have a current dental disability due to loss of substance of body of maxilla or mandible from trauma or disease such as osteomyelitis.



CONCLUSION OF LAW

The criteria for service connection for a dental disability due to trauma for compensation purposes, claimed as loss of front teeth, have not been met.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's April 2015 Remand, the Appeals Management Center (AMC) obtained outstanding treatment records, scheduled the Veteran for a VA dental examination, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's April 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for loss of his front teeth.  In a February 2011 statement, the Veteran noted that he was hit in the mouth and both his front teeth were knocked back into his mouth.    

Service connection for compensation purposes is available only for dental disabilities that are the result of osteomyelitis or osteoradionecrosis, or due to the loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or due to the loss of teeth due to loss of substance of the upper or lower jaw.  38 C.F.R. § 4.150 (2016). 

A note to 38 C.F.R. § 4.150, Code 9913, which is the rating code for loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity, states that these criteria apply only to bone loss due to trauma or disease such as osteomyelitis.  This note further adds that loss of the alveolar process as a result of periodontal disease is not included. 

Service treatment records show that in February 1983, the Veteran was seen for an emergency examination when he was hit in the face and two front teeth moved lingually.  At that time, there was no root fracture and teeth numbered 8 and 9 luxated lingually.  The teeth were repositioned and splinted together with teeth numbered 7 and 10.

VA treatment records indicate that intraoral examination in August 2014 revealed multiple missing and malposed teeth, moderately restored dentition, generalized bone loss and periodontal inflammation, and severely compromised teeth #4, 6, 7, 8, 10, 11 nonrestorable.  The teeth were extracted; and the Veteran has since received complete maxillary dentures and partial mandibular dentures.

In December 2014, the Veteran essentially testified that since the trauma in 1983 his teeth had continued to be loose, and that he had lost his two front teeth as well as others due to the 1983 trauma.

The Veteran underwent VA examination in May 2015 at which time the Veteran reported that he had lost his teeth throughout his life with no trauma and that he had not been in the military since 1985.  The Veteran reported that there was no in-service incident that caused the teeth loss and that he had had teeth removed over time due to decay, fractures, etc.  After physical examination of the Veteran, the examiner noted there was no anatomical loss or bony injury of the mandible or maxilla, no anatomical loss or bony injury of any teeth other than that due to the loss of the alveolar process as a result of periodontal disease, and no diagnosis at any time of osteomyelitis or osteoradionecrosis of the mandible.  The examiner noted that the Veteran had lost many teeth due to poor hygiene and poor dental maintenance.  He denied trauma in service and neither periodontal nor gun disease was noted on examination.  The four remaining teeth were well rooted.

The examiner opined that the Veteran's dental condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  After a review of the file, the examiner noted,

Veteran got out of the military in 1985.  He recently had some teeth removed and is having dentures made.  He has 4 remaining teeth that are healthy.  No periodontal disease present.  ...  The veteran himself was not sure why he was in my office.  He said he had some teeth removed in the military but has not been in the military since 1985.  His current dental conditions are not related to his military service.  

The Board is curious as to why the Veteran has denied any in-service trauma as well as why the VA examiner did not mention the February 1983 service record which shows that the Veteran was hit in the face and two front teeth moved lingually.  Nevertheless, in order to establish service connection for compensation purposes, it is not enough to show that the teeth were lost due to trauma.  The evidence must demonstrate that the trauma resulted in loss of substance of the maxilla or mandible, which then resulted in the loss of the teeth.

In this case, the evidence of record does not show that the Veteran has a current dental disability which is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis.  Rather, the evidence of record reflects that the Veteran's tooth loss has been due to poor hygiene and poor dental maintenance.  

The Veteran has not presented, and the remaining evidence of record does not otherwise contain, any competent evidence showing that the Veteran has a dental disability for which service connection for compensation purposes may be granted.  The Veteran is a layperson and does not cite to supporting medical opinion or clinical or medical treatise evidence to demonstrate that his dental disability is of a nature eligible for service-connected compensation under the applicable regulations. Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a dental disability for compensation purposes. 


ORDER

Entitlement to service connection for a dental disability, claimed as injury to front teeth, for purposes of entitlement to VA disability compensation, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


